Citation Nr: 0427393	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  There is no competent evidence showing exposure to 
asbestos in service. 

2.  Asbestosis is not shown during active service or until 
many years after separation, and there is no competent 
evidence relating asbestosis to any incident or event of 
active service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claim prior to the 
initial unfavorable agency decision in December 2002.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA fully notified the veteran of what is required to 
substantiate such claims in a December 2002 notification 
letter.  In addition, the May 2003 statement of the case 
(SOC) provided the veteran with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The VCAA letter and the SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes the service medical 
records, VA service records, VA medical records, private 
medical records, and written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for asbestosis.  
In support of his claim, the veteran provided copies of 
medical evidence demonstrating that he is currently receiving 
treatment for asbestosis due to asbestos exposure.  He has 
asserted that he was exposed to asbestos in service. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  In reviewing claims for service connection, it 
must be determined whether or not military records 
demonstrate asbestos exposure in service; it should be 
determined whether or not there was asbestos exposure pre-
service and post- service; and it should be determined 
whether or not there was asbestos exposure pre-service and 
post- service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

The Board notes that  the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules and are merely guidelines, and there is no presumption 
that a veteran was exposed to asbestos in service.  Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Analysis

The medical evidence demonstrates that in December 1998, a 
private medical examiner noted that the veteran had 
interstitial fibrosis bilaterally at the lung basis 
indicating previous occupational asbestos exposure.  
Subsequent medical records diagnose the veteran's condition 
as asbestosis.  

The veteran stated that his duties in service were that of a 
medical corpsman; however, as disciplinary action the veteran 
and two other men were ordered to remove and replace pipe 
insulation as company punishment.  The veteran contends that 
his occupational exposure to asbestos occurred from this 
incident during his active duty service.  The veteran has 
provided no corroborating evidence to support his assertion.  
Moreover, as noted by the veteran in his statement, service 
personnel records do not show that the veteran performed such 
tasks in service and specifically show that his military 
specialty was medical corpsman.  Therefore, his claim is 
based solely on his own statements.  

Moreover, service medical records show treatment for a 
fractured distal right radius and ulna in December 1959 
approximately three months from entering service.  The 
veteran's service personnel records show that this occurred 
while the veteran was attending Advanced Individual Training 
(AIT).  After further x-rays and examination in January 1960, 
the veteran's was given 30 days convalescence leave.  In 
February 1960, the cast and splint were removed and the 
veteran was placed on temporary limited duty pending full 
recovery.  A few days later in February 1960, the service 
medical records show that the veteran attempted suicide and 
was admitted into a hospital for observation.  The veteran 
never returned to full duty and was discharged from active 
duty in April 1960.  Based upon these records, it is highly 
unlikely that the veteran performed any piping installation 
duties following his ulna injury in December 1959 or 
thereafter and the prior three months of service were for 
basic training.  

In addition, the veteran's statements of fact in this case 
are in serious question.  The veteran essentially asserts in 
his substantive appeal that his only occupational exposure to 
asbestos was in the military and that his civilian jobs were 
as a truck driver and deputy sheriff.  However, the veteran 
omitted in his statement that in his January 1971 application 
for program of education or training, he listed steelworker 
as his principal occupation for 72 months before service and 
132 months after service.  The veteran's assertions included 
an attempt to claim that his only two civilian jobs were 
truck driver and deputy sheriff when in fact, his earlier 
statements to VA indicate that he worked as a steelworker for 
a total of 204 months prior to January 1972.  The Board finds 
that the veteran's omission of several years worth of 
civilian work as a steelworker renders his statements of 
exposure to asbestos during service as unpersuasive and 
questionable evidence at best.  

Finally, there is no medical evidence of a nexus between the 
veteran's asbestosis and active service.  While a private 
physician stated that the veteran's interstitial fibrosis 
bilaterally at the lung basis indicated previous occupational 
asbestos exposure, the physician did not relate such exposure 
to the veteran's active service.   Thus, the only evidence 
showing exposure to asbestosis in service is from the veteran 
and the veteran's statements are in serious question in this 
case.  However, there is no evidence of record that the 
veteran has specialized medical knowledge, thus he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 
at 93 (1993); Espiritu v. Derwinski, 2 Vet. App. at 494.  
Therefore, the veteran's bare assertions without the 
supporting medical opinions are not sufficient to show 
entitlement to service connection for asbestosis.  As noted 
above, there is no corroborating evidence supporting his 
statements of exposure to asbestos in service.  Without 
competent evidence of exposure to asbestos in service, any 
medical opinion regarding whether the veteran was exposed to 
asbestos in service would be speculative in nature.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
asbestosis began in service or is otherwise related to 
service.  Thus, the veteran's service connection claim for 
asbestosis is denied.  


ORDER

Entitlement to service connection for asbestosis is denied. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



